Cite as: 573 U. S. ____ (2014)                  1

                          Per Curiam

SUPREME COURT OF THE UNITED STATES
     TARA SHENEVA WILLIAMS v. DEBORAH K. 

           JOHNSON, ACTING WARDEN

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

              No. 13–9085. Decided July 1, 2014


   PER CURIAM.
   The motion for leave to proceed in forma pauperis and
the petition for a writ of certiorari are granted. The judg-
ment of the United States Court of Appeals for the Ninth
Circuit is vacated, and the case is remanded for considera-
tion of petitioner’s Sixth Amendment claim under the
standard set forth in 28 U.S. C. §2254(d).

                                                  It is so ordered.